     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 1 of 20



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT



-------------------------------- x
LIBERTY INSURANCE CORPORATION,   :
                                 :
          Plaintiff,             :     Civil No. 3:19-cv-00005 (AWT)
                                 :
v.                               :
                                 :
CHRISTOPHER LAMB, JOANN          :
LOHBUSCH, MATTHEW LOHBUSCH,      :
JANE DOE ##1-3, and JOHN DOE #1, :
                                 :
          Defendants.            :
-------------------------------- x

         RULING ON MOTION FOR JUDGMENT ON THE PLEADINGS

     The plaintiff, Liberty Insurance Corporation (“Liberty

Insurance”) brought this action seeking a judgment declaring

that it has no duty to defend and no duty to indemnify Joann

Lohbusch and Matthew Lohbusch (the “Lohbusch Defendants”) and

Christopher Lamb (“Lamb”) with respect to an underlying state

court action arising out of injuries suffered by Jane Doe #1,

Jane Doe #2, Jane Doe #3, and John Doe #1 (the “Doe Defendants”)

as the result of Lamb’s computer hacking and related activities.

Liberty Insurance moves for judgment on the pleadings. For the

reasons set forth below, the motion is being granted.

I.   FACTUAL ALLEGATIONS

     Liberty Insurance is an insurance company organized under

the laws of Illinois, with a principal place of business in the
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 2 of 20



Commonwealth of Massachusetts. The defendants all reside in the

State of Connecticut.

     A.   The Underlying Action

     On March 16, 2018, Lamb was arrested and charged in 51

counts with the following offenses: promoting a minor in an

obscene performance, voyeurism with malice, computer crime,

unlawful dissemination of an intimate image, and coercion. On

June 8, 2018, Lamb was re-arrested and charged with additional

counts of computer crimes and unlawful dissemination of an

intimate image. On November 2, 2018, Lamb pled guilty to these

crimes. The victims of Lamb’s offenses include the four Doe

Defendants.

     In Jane Doe #1, et al. v. Lamb, Docket No. WWM-CV-18-

6015163-S (the “Underlying Action”), an action pending in

Connecticut Superior Court, the Doe Defendants assert claims

against the Lohbusch Defendants and Lamb arising out of Lamb’s

criminal conduct. In the Underlying Action, the Doe Defendants

allege that Lamb used one or more computers supplied to him by

Joann Lohbusch to hack into their cloud-based personal accounts

and social media accounts, gained access to the contents of

those accounts, including but not limited to nude photographs,

and thereafter posted nude photographs and disparaging comments

about them on social media sites and/or forwarded that material

via electronic means to, inter alia, their contacts, parents and


                                  -2-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 3 of 20



workplaces. Jane Doe #1 alleges that this conduct took place as

to her from approximately 2012 through 2017. Jane Doe #2 alleges

that this conduct took place as to her from approximately 2013

to 2017.

     The Doe Defendants have brought claims against Lamb for

intentional infliction of emotional distress, negligent

infliction of emotional distress, libel, invasion of privacy by

false light, and invasion of privacy by intrusion upon

seclusion. The Doe Defendants allege that as a result of Lamb’s

conduct, they have experienced some or all of the following

injuries: severe anxiety, shame, embarrassment, loss of sleep,

weight loss, hair loss, nausea, shaking tremors, heart racing,

nightmares, thoughts of suicide, self-harm, high blood pressure,

panic attacks, self-medication, loss of community, depression,

post-traumatic stress disorder, obsessive-compulsive disorder,

taunting, bullying, and harassment.

     The Doe Defendants have brought claims against the Lohbusch

Defendants for negligence, negligent entrustment, and negligent

supervision of Lamb during the period when he was a minor. The

Doe Defendants also claim that Joann Lohbusch fraudulently

transferred property for the purpose of preventing them from

attaching that property in the Underlying Action.




                                  -3-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 4 of 20



     B.   The Insurance Policies

     Liberty Insurance issued homeowners insurance policies to

Joann Lohbusch, as the named insured, with effective dates from

November 15, 2016 to November 15, 2017, Policy No. H37-218-

108249-75 (“Policy I”) and from November 15, 2017 to November

15, 2018, Policy No. H37-218-108249-75 7 7 (“Policy II”)

(collectively, the “Policies”). The defendants contend that

because Lamb is the son of Joann Lohbusch and resided with her,

he is an insured under the Policies.

     The Policies provided personal liability coverage with a

limit of $300,000 for each occurrence. Under Coverage E –

Personal Liability, in the event a claim is made or a suit is

brought against any insured for damages because of “bodily

injury” or “property damage” caused by an “occurrence” to which

coverage applies, Liberty Insurance agreed to:

     1. Pay up to our limit of liability for the damages
        for which the “insured” is legally liable. Damages
        include prejudgment interest awarded against the
        “insured”; and
     2. Provide a defense at our expense by counsel of our
        choice even if the suit is groundless, false or
        fraudulent. We may investigate and settle any claim
        or suit that we decide is appropriate. Our duty to
        settle or defend ends when the amount we pay for
        damages resulting from the “occurrence” equals our
        limit of liability.

(Policy II, ECF No. 41-3, at 16 of 44.)

     “Occurrence” is defined as “an accident, including

continuous and repeated exposure to substantially the same


                                  -4-
      Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 5 of 20



general harmful conditions, which results, during the policy

period, in: a. ‘Bodily injury’; or b. ‘Property damage.’” (Id.

at 6 of 44.) The Policies define “Bodily injury” as “bodily

harm, sickness or disease, including required care, loss of

services and death that results.” (Id.) The Policies define

“Property damage” as “physical injury to, destruction of, or

loss of use of tangible property.” (Id.)

      The Policies contain certain pertinent exclusions. First,

coverage is excluded for bodily injury or property damage

“[a]rising out of sexual molestation, corporal punishment or

physical or mental abuse . . . .” (Id. at 17 of 44.) Second,

coverage is excluded for bodily injury or property damage

“[w]hich is expected or intended by the ‘insureds’ . . . .” (Id.

at 36 of 44.) The Policies only cover bodily injury or property

damage which “occurs during the policy period.” (Id. at 20 of

44.) Under the Policies, “Insured” means the named insured,

i.e., Joann Lohbusch, and residents of her household who are her

relatives. (Id. at 6 of 44.)

II.   LEGAL STANDARD

      “After the pleadings are closed--but early enough not to

delay trial--a party may move for judgment on the pleadings.”

Fed. R. Civ. P. 12(c). When considering a Rule 12(c) motion for

judgment on the pleadings, the court employs the same standard

applicable to dismissals pursuant to Rule 12(b)(6) motion to


                                   -5-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 6 of 20



dismiss for failure to state a claim upon which relief can be

granted. See L–7 Designs, Inc. v. Old Navy, LLC, 647 F.3d 419,

429 (2d Cir. 2011). When deciding a motion for judgment on the

pleadings under Rule 12(c) or a motion to dismiss under Rule

12(b)(6), the court must accept as true all factual allegations

in the complaint and must draw inferences in a light most

favorable to the plaintiff. See Scheuer v. Rhodes, 416 U.S. 232,

236 (1974).

     On a Rule 12(c) motion, the court considers “the complaint,

the answer, any written documents attached to them, and any

matter of which the court can take judicial notice for the

factual background of the case.” Roberts v. Babkiewicz, 582 F.3d

418, 419 (2d Cir. 2009). The court’s consideration may include

“any written instrument attached to [the complaint] as an

exhibit, . . . materials incorporated in it by reference, . . .

and documents that, although not incorporated by reference, are

‘integral’ to the complaint . . . .” Sira v. Morton, 380 F.3d

57, 67 (2d Cir. 2004); see also Chambers v. Time Warner, Inc.,

282 F.3d 147, 153 (2d Cir. 2002).

     Where one party is proceeding pro se, the court reads the

pro se party’s papers liberally and interprets them to raise the

strongest arguments suggested therein.      See Burgos v. Hopkins,

14 F.3d 787, 790 (2d Cir. 1994).




                                  -6-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 7 of 20



III. DISCUSSION

     Liberty Insurance maintains that it has no duty to defend,

and no duty to indemnify, with respect to the claims of the Doe

Defendants because the Policies provide coverage only for claims

that allege bodily injury or property damage caused by an

occurrence, and the complaint in the Underlying Action makes no

such claim. Liberty Insurance also argues that, in any event,

there is no coverage because the Policies explicitly exclude

coverage for bodily injury and property damage “‘arising out of

sexual molestation, corporal punishment or physical or mental

abuse’” (Mem. of Law in Supp. of Mot. for J. on the Pleadings,

ECF No. 48-1 (“Pl.’s Mem.”) at 18) and also exclude coverage for

bodily injury and property damage “that was expected or intended

by the insured” (id. at 23).

     “An insurer, under Connecticut law, has a duty to defend if

a complaint states facts that brings its claim or claims within

the policy coverage. The interpretation of an insurance contract

as well as an insurer's duty to defend are questions of law to

be decided by the Court. The insured in a coverage dispute has

the burden of proof to show that the claims against him are

within the express terms of the insurance policy.” Allstate Ins.

Co. v. Burnard, No. 3:08cv603 (VLB), 2010 WL 1332002, at *3 (D.

Conn. Mar. 31, 2010) (internal citations omitted). “[T]he

insurer bears the burden of proving that an exclusion to


                                  -7-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 8 of 20



coverage applies.” Nationwide Mut. Ins. Co. v. Pasiak, 327 Conn.

225, 239 (2017)(citing Capstone Building Corp. v. Am. Motorists

Ins. Co., 308 Conn. 760, 788 n.24 (2013).

     A.   “Bodily Injury”

     Liberty Insurance argues that there is no claim for bodily

injury because the complaint in the Underlying Action alleges

only emotional distress resulting from Lamb’s “alleged computer

infiltration of private accounts, dissemination of personal

images and disparagement of” the Doe Defendants. (Pl.’s Mem. at

17.) The court agrees.

     “An insurance policy is to be interpreted by the same

general rules that govern the construction of any written

contract and enforced in accordance with the real intent of the

parties as expressed in the language employed in the policy.”

Schultz v. Hartford Fire Ins. Co., 213 Conn. 696, 702 (1990).

“If the terms of the policy are clear and unambiguous, then the

language must be given its natural and ordinary meaning.”

Cunninghame v. Equitable Life Assur. Soc. of U.S., 652 F.2d 306,

308 (2d Cir. 1981) (citation omitted). When interpreting an

insurance policy with ambiguous terms, courts look at “the

coverage that the insured expected to receive coupled with the

coverage that the insurer expected to provide, as expressed by

the language of the entire policy.” Wentland v. Am. Equity Ins.

Co., 267 Conn. 592, 601 (2004). “[A]n ambiguity exists where the


                                  -8-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 9 of 20



terms of an insurance contract could suggest more than one

meaning when viewed objectively by a reasonably intelligent

person . . . .” Duane Reade, Inc. v. St. Paul Fire and Marine

Ins. Co., 411 F.3d 384, 390 (2d Cir. 2005)(internal quotation

marks and citation omitted). “[A]mbiguity will be resolved in

favor of the insured.” Woodstock Resort Corp. v. Scottsdale Ins.

Co., 927 F. Supp. 149, 153 (D. Vt. 1996)(citation omitted). The

existence of a dispute over the meaning of language in an

insurance policy does not, in and of itself, render that

language ambiguous. See Jewish Cmty. Ctr. of Staten Island v.

Trumbull Ins. Co., 957 F. Supp. 2d 215, 228 (E.D.N.Y. 2013).

     When interpreting language of insurance policies,

Connecticut courts have concluded that “the word bodily as

ordinarily used in the English language strongly suggests

something physical and corporeal, as opposed to something purely

emotional.” Moore v. Cont’l Cas. Co., 252 Conn. 405, 410 (2000).

Also, the word “bodily” can be used to limit the scope of the

insurance policy’s coverage. See id. at 411 (“[T]he word bodily

is used as an adjective to modify the terms injury, harm,

sickness and disease . . . . It is fair to infer that the use of

the term bodily was employed in the policy both accurately and

purposefully.”)

     “[E]motional distress, by itself, is not a bodily injury .

. . .” Velecela v. All Habitat Serv., LLC, 322 Conn. 335, 340


                                  -9-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 10 of 20



(2016)(quoting Galgano v. Metro. Prop. & Cas. Ins. Co., 267

Conn. 512, 521 (2004). “The majority rule is that, as a matter

of law, the term bodily injury in a liability policy does not

include emotional distress unaccompanied by physical harm.”

Moore, 252 Conn. at 411. In addition, “[m]any courts have found

that physical symptoms which occur as a result of emotional

distress still do not count as [‘]bodily injury[’].” Knutsen v.

State Farm Fire and Cas. Co., 375 F. Supp. 3d 514, 520-21 (D.

Vt. 2019); Taylor v. Mucci, 288 Conn. 379, 387 (2008).

“[A]lthough emotional distress might be accompanied by some

physical manifestations, it [does] not follow that emotional

distress constituted a type of bodily injury under the policy.”

Knutsen, 375 F. Supp. 3d at 521 (internal quotations and

citation omitted). “[A]n allegation of emotional distress . . .

does not trigger a duty to defend under the coverage for

‘[b]odily [i]njury,’ which is defined in the insurance policy as

‘bodily harm, sickness or disease . . . .’”        Colonial Penn Ins.

Co. v. Dimitriadis, No. CV020392908, 2003 WL 22904286, at *3

(Conn. Super. Ct. Nov. 14, 2003)(internal quotation marks

omitted)(quoting Moore, 252 Conn. at 410).

     “The Doe Defendants maintain that as a matter of contract

interpretation the subject policy defines bodily injury to

include emotional distress.” (Doe Defs.’ Mem. in Supp. of Obj.

to Pls.’ Mot. for J. on the Pleadings, ECF No. 58 (“Does’ Mem.”)


                                  -10-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 11 of 20



at 4.) With respect to “bodily sickness” and “bodily disease”,

they argue that:

     If a person sustains a type of disease, it qualifies as
     a bodily injury. Webster’s Dictionary, Third College
     Edition (1988) defines “sick” as “suffering from disease
     or illness; unwell . . . deeply disturbed or distressed;
     extremely upset, as by grief, disappointment, disgust,
     failure, etc.; . . . mentally ill or emotionally
     disturbed.” This same dictionary defines “disease” to be
     “any departure from health; illness in general.”

     From the internet . . . Merriam-Webster defines sick as
     “affected with disease or ill health,” “queasy,
     nauseated;” and “mentally or emotionally unsound or
     disordered.”

(Id. at 4-5(emphasis omitted).) However, the Doe Defendants

cannot substitute definitions from the dictionary for the

interpretations of those terms by the Connecticut Supreme Court.

     The Lohbusch Defendants concede that the majority of the

injuries cited by the Doe Defendants fall within the category of

emotional distress but contend that “at least one of the claimed

injuries relate[s] to the physical injuries of the body. . . .

Specifically, Jane Doe 1 cites self-harm as an injury. . . . In

addition, Jane Doe 3 alleges that she experienced and continues

to experience aggravation of previous stomach issues.” (Mem. of

Law in Supp. of Obj. to Pl.’s Mot. for J. on the Pleadings, ECF

No. 55 (“Lohbuschs’ Mem.”) at 7-8.) The court agrees with

Liberty Insurance that the Lohbusch Defendants’ argument fails

for two reasons. First, the Policies provide coverage only for

damages because of bodily injury and property damage caused by


                                  -11-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 12 of 20



an “occurrence”, and an occurrence is “an accident” which

results “during the policy period” in bodily injury or property

damage. (Policy II, ECF No. 41-3, at 6 of 44.)

Second, the “‘[s]elf harm’ is a consequence of the injury

sustained by virtue of the wrongful conduct; ‘self-harm’ is not

the injury itself.” (Reply Mem. of Law in Supp. of Mot. for J.

on the Pleadings, ECF No. 56 (“Reply”) at 2.)

     The Lohbusch Defendants cite to a definition of self-harm

in Psychology Today: “Self-harm . . . is the act of deliberately

inflicting pain and damage to one’s own body.” (Lohbuschs’ Mem.

at 8.) But as Liberty Insurance observes, this case involves

claims by the Doe Defendants that they were subject to abuse

which resulted in their injuries, and those injuries included

emotional distress, self-harm, and aggravation of previous

stomach issues; and, as discussed below, the Policies expressly

exclude injury arising out of abuse.

     B.   “Property Damage”

     Liberty Insurance asserts that “[t]he claims are that the

insureds are responsible for the hacking of the claimants'

personal information and improper dissemination and

disparagement of wrongfully taken images. There is no claim that

the Doe parties suffered physical damage to their property,

destruction of their property or even loss of use of their

property. Moreover, all of the property at issue was intangible


                                  -12-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 13 of 20



rather than tangible.” (Pl.’s Mem. at 17-18.) The court agrees,

and the defendants do not contend otherwise.

     C.   Exclusions from Coverage

     Liberty Insurance argues that even if the alleged harm to

the Doe Defendants resulting from Lamb’s conduct falls within

the coverage of the Policies as bodily injury or property

damage, it has no duty to defend or indemnify because the

Policies exclude coverage for bodily injury and property damage

arising out of mental abuse or that was expected or intended by

the insured. The court agrees.

     Under Connecticut law, “[i]n an insurance policy, an

exclusion is a provision which eliminates coverage where, were

it not for the exclusion, coverage would have existed.” Viking

Constr., Inc. v. 777 Residential, LLC, 190 Conn. App. 245, 255

(2019)(quoting Hammer v. Lumberman's Mut. Cas. Co., 214 Conn.

573, 588 (1990)). As noted above, “the insurer bears the burden

of proving that an exclusion to coverage applies.” Nationwide

Mut., 327 Conn at 239. Policy exclusions are enforced only when

they have a definite and precise meaning. See Angus v. Maxum

Indem. Co., No. FSTCV176030765S, 2018 WL 2423591, at *5 (Conn.

Super. Ct. May 7, 2018).

     In Merrimack Mut. Fire Ins. Co. v. Ramsey, 117 Conn. App.

769 (2009), the Connecticut Appellate Court concluded that the




                                  -13-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 14 of 20



very exclusion that is at issue here is unambiguous. The court

framed the issue as follows:

     Thus, the dispositive question in this case is whether
     exclusion 1k is ambiguous. The exclusion states:
     “Coverage E—Personal Liability and Coverage F—Medical
     Payments to Others do not apply to ‘bodily injury’ . .
     .    [a]rising out of sexual molestation, corporal
     punishment or physical or mental abuse . . . .” The
     policy defines “‘bodily injury’” as “bodily harm,
     sickness or disease, including required care, loss of
     services and death that results.” The policy does not
     define “sexual molestation,” “corporal punishment” or
     “physical or mental abuse.”

Merrimack, 117 Conn. App. at 772. There the defendant argued

that the exclusion was ambiguous because “the term ‘physical

abuse’ contains an implicit intentionality requirement . . . .”

Id. The court concluded that such a reading of the policy “is

plainly unreasonable” (id.), noting that, as is the case here,

“the policy contains a separate exclusion that applies

specifically to intentional acts.” Id. at 772-73.

     In Safeco Ins. Co. of Am. v. Vecsey, Civil No. 3:08cv833

(JBA), 2010 WL 3925126 (D. Conn. Sept. 30, 2010), the court

interpreted an exclusion for “[a]ny personal injury arising out

of sexual molestation or sexual harassment or physical or mental

abuse.” Vecsey, 2010 WL 3925126, at 2 (emphasis and internal

quotation marks omitted). In construing the exclusion for

physical or mental abuse, the court held that the term abuse

contains no implicit intentionally requirement and that the term

“abuse” is unambiguous. The court’s analysis was as follows:


                                  -14-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 15 of 20



     In light of the separate and distinct intentional-acts-or-
     injuries exclusion in each policy that excludes coverage
     where the “loss was expected or intended by the insured” and
     not merely foreseen by the insured, see Vermont Mut.
     Ins. Co. v. Walukiewicz, 290 Conn. 582, 597 (2009),[]
     construing the exclusion for “physical or mental abuse” to
     include an implicit intent-to-harm requirement would render
     it redundant. See Merrimack Mut. Ins. Co. v. Ramsey, 117
     Conn.   App.   769,   772–73    (2009)   (reading   “implicit
     intentionality requirement” into physical-abuse exclusion “is
     plainly unreasonable” because clause contains no language
     “provid[ing] that a consideration of the abuser's intent is
     required. In fact, the policy contains a separate exclusion
     that applies specifically to intentional acts.”), cert.
     denied, 294 Conn. 920 (2009).[]
     . . . .
     The Court therefore concludes that an improper “use,” or
     maltreatment, of another is “abuse.” Stated another way, an
     act constitutes “abuse” if it deviates from proper “use,” and
     “abuse” of another person is therefore maltreatment that
     deviates from a baseline societal understanding of what is
     appropriate conduct. The act of abuse may, but is not required
     to be motivated by an insured's subjective expectation or
     intent that bodily injury will occur.
Id. at 9-10.

     The Doe Defendants argue that the term “abuse” is

ambiguous, relying on Dorchester Mut. Ins. Co. v. Krussell, 485

Mass. 431 (2020). There the court concluded:

     In sum, as evinced by the several dictionary definitions and
     the varying interpretations in different courts, there
     appears to be no judicial consensus as to whether abuse --
     here “physical abuse” -- connotes any conduct whatsoever that
     causes physical harm, or, instead, a subset of physically
     harmful conduct characterized by an “abusive” quality, such
     as an imbalance of power. In light of these diverging
     interpretations, we conclude that the term “abuse” is
     susceptible of more than one meaning and reasonably
     intelligent persons could differ as to which meaning is the
     proper one. Hence, the term is ambiguous. See Citation Ins.
     Co., 426 Mass. at 381 . . . .




                                  -15-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 16 of 20



Id. at 740. However, Dorchester Mutual is not an application of

Connecticut law, nor is it persuasive authority.

     The Doe Defendants discuss Vecsey but argue that “[t]his is

a motion for judgment on the pleadings, where all allegations

and inferences are deemed favorable to the non-movant, thus the

Vecsey decision is distinguishable.” (Does’ Mem. at 12.)

However, in Vecsey, the court quoted the Connecticut Supreme

Court’s statement of principles applicable to insurance coverage

disputes:

     Construction of a contract of insurance presents a
     question of law for the court . . . . An insurance policy
     is to be interpreted by the same general rules that
     govern the construction of any written contract. In
     accordance with those principles, the determinative
     question is the intent of the parties, that is, what
     coverage the insured expected to receive and what the
     insurer was to provide, as disclosed by the provisions
     of the policy. If the terms of the policy are clear and
     unambiguous, then the language, from which the intention
     of the parties is to be deduced, must be accorded its
     natural and ordinary meaning. Under those circumstances,
     the policy is to be given effect according to its terms.
     When interpreting an insurance policy, [the Court] must
     look at the contract as a whole, consider all relevant
     portions together and, if possible, give operative
     effect to every provision in order to reach a reasonable
     overall result.

     In determining whether the terms of an insurance policy
     are clear and unambiguous, a court will not torture words
     to import ambiguity where the ordinary meaning leaves no
     room for ambiguity. Similarly, any ambiguity in a
     contract must emanate from the language used in the
     contract rather than from one party's subjective
     perception of the terms. As with contracts generally, a
     provision in an insurance policy is ambiguous when it is
     reasonably susceptible to more than one reading. Under
     those circumstances, any ambiguity in the terms of an


                                  -16-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 17 of 20



     insurance policy must be construed in favor of the
     insured because the insurance company drafted the
     policy. This rule of construction may not be applied,
     however, unless the policy terms are indeed ambiguous.

Vecsey, 2010 WL 3925126, at 7-8 (quoting Nat'l Grange Mut. Ins.

Co. v. Santaniello, 290 Conn. 81, 88–89 (2009)). See also Cmty.

Action for Great Middlesex Cty, Inc. v. Am. Alliance Ins. Co.,

254 Conn. 387, 402 (2000)(“[T]he plaintiff has not identified

any case . . . in which a policy exclusion for abuse or

molestation has been deemed ambiguous. We conclude, therefore,

that the language of the plaintiff's policy excluding abuse and

molestation from coverage is clear and unambiguous.”).

     The alleged harm to the Doe Defendants resulting from

Lamb’s conduct is also covered by the exclusion for bodily

injury or property damage which is expected or intended by the

insured.

     Where a policy excludes coverage for damages resulting from
     intentional acts, the court examines the factual
     allegations to determine whether intentional acts and
     intended results are present . . . . The result is that
     even when an action is pleaded as an unintentional tort,
     such as negligence, the court examines the alleged
     activities in the complaint to determine whether the
     insured intended to commit both the acts and the injuries
     that resulted. If so, regardless of the title of the
     action, the court holds the action to be outside the
     coverage of the policy. . . . . Furthermore, harmful intent
     may be inferred at law in circumstances where the alleged
     behavior in the underlying action is so inherently harmful
     that the resulting damage is unarguably foreseeable.




                                  -17-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 18 of 20



General Ins. Co. of Am. v. Okeke, 182 Conn. App. 83, 97-8

(2018)(quotation marks and citations omitted). The pertinent

facts in General Ins. Co. were as follows:

     The underlying action against Michael included two counts
     that expressly alleged intentional acts—intentional assault
     in count one and intentional infliction of emotional
     distress in count four—and purported to allege negligent
     assault in count two and negligent infliction of emotional
     distress in count three. Although captioned negligent
     assault, count two in Craft's complaint against Michael
     alleged that the occurrence was due to Michael's negligence
     and carelessness in that he violently struck the plaintiff
     about the head, shoulder and torso, causing serious injury
     to the plaintiff, when he knew or should have known that
     this conduct was likely to inflict injury . . . . Calling
     such conduct negligence does not make it negligent.
     Similarly, count three, which alleges negligent infliction
     of emotional distress, incorporates the following
     allegations from count one: At that time and place, the
     minor defendant stabbed, assaulted, and beat the plaintiff,
     and [t]he assault, stabbing, and beating by Michael Okeke
     was willful, wanton, and malicious. These allegations are
     plainly inconsistent with a negligence claim. They plainly
     describe intentional conduct.

Id. at 99 (quotation marks omitted).

     The factual allegations in the Underlying Action show that

Lamb acted intentionally. The conduct occurred over several

years, and Lamb used more than one computer to hack into the

cloud-based accounts of the Doe Defendants. Lamb obtained and

posted nude photographs online, in addition to posting

disparaging comments about his victims. He shared the material

with people who knew the victims. The complaint in the

Underlying Action alleges:




                                  -18-
      Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 19 of 20



      From approximately 2012 through 2018, the defendant,
      Christopher Lamb, used the Computer, IP address, modem,
      router and/or cell phone service to hack into the cloud-
      based personal accounts and social media accounts of the
      plaintiff, where he gained access to the content contained
      therein, including, but not limited to, nude photographs of
      the plaintiff and thereafter posted nude photographs of the
      plaintiff and posted disparaging comments or created a
      forum for disparaging comments to be made about the
      plaintiff on social media sites and/or forwarded via
      electronic means said material to the plaintiff’s contacts,
      parents, friends, teachers, school administrators, and
      places of employment.
Second Am. Compl. in Underlying Action, ECF No. 41-1, First

Count, ¶6. These factual allegations from the First Count are

incorporated by reference in the subsequent counts. These

allegations are plainly inconsistent with a negligence claim and

plainly describe intentional conduct. That is why Lamb was

charged with criminal offenses and pled guilty to these crimes.

      Thus, Lamb’s conduct alleged in the Underlying Action was

so inherently harmful that the resulting emotional harm suffered

by the Doe Defendants was unarguably foreseeable, and under the

circumstances here was, as a matter of law, expected and

intended.

IV.   CONCLUSION

      For the reasons set forth above, the Motion for Judgment on

the Pleadings (ECF No. 48) is hereby GRANTED. The Clerk shall

enter judgment accordingly and close this case.

      It is so ordered.




                                   -19-
     Case 3:19-cv-00005-AWT Document 61 Filed 09/10/21 Page 20 of 20



     Dated this 10th day of September 2021, at Hartford,

Connecticut.



                                                   /s/AWT
                                              Alvin W. Thompson
                                         United States District Judge




                                  -20-
